 1   JOHN R. MANNING (SBN 220874)
     ATTORNEY AT LAW
 2   1111 H Street, #204
     Sacramento, CA 95814
 3   (916)444-3994
     jmanninglaw@yahoo.com
 4
     Attorney for Defendant
 5   DARRON DIMITRI ROSS

 6
                             IN THE UNITED STATES DISTRICT COURT
 7
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9
     UNITED STATES OF AMERICA,               )   Case No.: 2:18 CR 266 WBS
10                                           )
                          Plaintiff,         )   STIPULATION REGARDING EXCLUDABLE TIME
11                                           )   PERIODS UNDER SPEEDY TRIAL
     vs.                                     )   ACT;[PROPOSED] FINDINGS
12                                           )
     WILLIS et al.,                          )   Date: September 30, 2019
13                                           )   Time: 9:00 a.m.
                          Defendants.        )   Judge: Honorable William B. Shubb
14                                           )

15

16         The United States of America through its undersigned counsel, Robert J,

17   Artuz, Special Assistant United States Attorney, together with counsel for

18   defendant Joshua Bilal George, Jeremy M. Delicino, Esq., and counsel for

19   defendant Darron Dimitri Ross, John R. Manning, Esq., hereby stipulate the

20   following:

21         1.     By previous order, this matter was set for status conference on

22   September 30, 2019.

23         2.     By this stipulation the parties now move to continue the status

24   conference until December 16, 2019 and to exclude time between September 30,

25   2019 and December 16, 2019 under the Local Code T-4 (to allow defense counsel

26   further time to prepare).

27         3.     The parties agree and stipulate, and request the Court find the

28   following:
 1        a. Counsel for defendant Darron Dimitri Ross was appointed on February

 2             21, 2019.   Defendant Joshua Bilal George was arraigned on August 5,

 3             2019.   The government has provided the defense with over 14,000

 4             pages of discovery, some audio recordings, and a voluminous amount

 5             of cellphone and email data.

 6        b. Counsel for the defendants need additional time to review the

 7             discovery, conduct investigation, and interview potential witnesses.

 8        c. Counsel for the defendants believe the failure to grant a

 9             continuance in this case would deny defense counsel reasonable time

10             necessary for effective preparation, taking into account the

11             exercise of due diligence.

12        d. The government does not object to the continuance.

13        e. Based on the above-stated findings, the ends of justice served by

14             granting the requested continuance outweigh the best interests of

15             the public and the defendants in a speedy trial within the original

16             date prescribed by the Speedy Trial Act.

17        f. For the purpose of computing time under the Speedy Trial Act, 18

18             United States Code Section 3161(h)(7)(A) within which trial must

19             commence, the time period of September 30, 2019, to December 16,

20             2019, inclusive, is deemed excludable pursuant to 18 United States

21             Code Section 3161(h)(7)(A) and (B)(iv), corresponding to Local Code

22             T-4 because it results from a continuance granted by the Court at

23             the defendants’ request on the basis of the Court’s finding that the

24             ends of justice served by taking such action outweigh the best

25             interest of the public and the defendant in a speedy trial.

26        4.    Nothing in this stipulation and order shall preclude a finding that

27   provision of the Speedy Trial Act dictate that additional time periods are

28   excludable from the period within which a trial must commence.
 1

 2   IT IS SO STIPULATED.

 3
     Dated:   September 24, 2019           /s/ John R. Manning
 4                                         JOHN R. MANNING
                                           Attorney for Defendant
 5                                         Darron Dimitri Ross

 6   Dated:   September 24,2019            /s/ Jeremy M. Delicino
                                           JEREMY M. DELICINO
 7                                         Attorney for Defendant
                                           Joshua Bilal George
 8

 9
     Dated:   September 24, 2019           McGregor W. Scott
10                                         United States Attorney

11                                         by: /s/ Robert J. Artuz
                                           ROBERT J. ARTUZ
12                                         Special Assistant United States
                                           Attorney
13

14

15
                                   ORDER
16
     IT IS SO ORDERED.
17
     Dated:   September 27, 2019
18

19

20

21

22

23

24

25

26

27

28
